PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/581,614
Filing Date: 24 Sep 2019
Appellant(s): Apple Inc.



__________________
Boris Pesin
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 03/24/2022.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 7-9, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dessert R L et al (PGPub 2011/0166992) and further in view of Vaish T et al (PGPub 2014/0122331).
Claims 6 and 10 are rejected under 35 U.S.C.103 as being unpatentable over Dessert R L et al (PGPub 2011/0166992) and in view of Vaish T et al (PGPub 2014/0122331) and further in view of Bridgewater P (PGPub 20160203483).
NEW GROUNDS OF REJECTION
No new grounds of rejection.
WITHDRAWN REJECTIONS
No withdrawn grounds of rejection.
Response to Argument
Appellant argues as follows: (Argument page 10) 
The obviousness rejections of Groups A-D must be reversed because the Examiner failed to meet the initial burden of factually supporting a prima facie case of obviousness in any of the rejections. “[T]he framework for the objective analysis for determining obviousness under 35 U.S.C, 103 is stated in Graham y. John Deere Co., 383 US. 1, 148 USPQ 459 (1966)... The factual inquiries ... [include determining the scape and content of the prior art and]... ascertaining the differences between the claimed invention and the prior art.” Moreover, a prima facie case of obviousness requires that the rejection be supported by a clear articulation of the reasoning with some rational underpinning. “[Rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” 
 To reject a claim based on a combination of references, the Examiner must establish “a finding that the prior art include[s] each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.” If any claim element is missing from all of the references used in a rejection, a prima facie case of obviousness cannot be established and the rejection must be reversed.
In this case, the Examiner did not present a prima facie case of obviousness for any of the rejections because the cited references (taken individually or in combination) fail to teach or suggest all of the elements of the independent claims. Furthermore, a person of ordinary skill in the art would not have been motivated to combine the cited references in the manner proposed by the Examiner. For example, as discussed in more detail below, the rejections should be reversed at least because the combination of references cited by the Examiner fail to teach or suggest displaying “a second affordance for initiating a process for provisioning the electronic device with a secure credential associated with using the user account, wherein provisioning the electronic device with the secure credential associated with using the user account includes adding the user account to a transfer application of the electronic device.” 
The above argument is not found to be persuasive. With regard to the argument that the office has failed to provide a proper prima facie case, the examiner respectfully disagrees. The office has established a prima facie case because the Examiner has presented references to show that at the time of the invention, the claimed invention as a whole would have been obvious to one of ordinary skill in the art to combine the elements and would have recognize the results of the combination as predictable. The claimed elements would have been known in the prior art, one skilled in the art could have combined the elements by known methods with no change in their respective functions and the combination yielded nothing more than the predictable results to one of ordinary skill in the art.
The primary reference Dessert et al (PGPub 2011/0166992) discloses [0099] The screen 900 may further comprise an exchange button 904. When the exchange button 904 is selected by a user, it may initiate a process for allowing a user to exchange an existing stored value account 142 for a stored value account 142 desired by the user. Once the exchange button 904 is selected, then the "select a gift card(s) I HAVE" screen 1000 of FIG. 10 is displayed to the user. 
The specification gives examples of affordance as a button for activating a process, providing an electronic device. Dessert discloses these limitations in paragraph [0099] .
Further, provisioning the electronic device with a secure credential associated with using the user account includes adding the user account to a transfer application of the electronic device is disclosed in Dessert.
[0043],The client device management server 106 may communicate with the sender client device 102A in order to establish a stored value account 142 that may be created and sent to a mobile wallet 114B of a recipient client device 102B. The client device management server 106 also works with the stored value account processor server 108A and the stored value account issuer server 108B in order to manage transactions associated with the stored value accounts 142.
Appellant argues as follows: (Argument page 18)
The claims require that the “second affordance” initiates a process for provisioning the electronic device with a secure credential associated using the same user account that was activated by the “first affordance.” In other words, the claims require initially activating a user account using a “first affordance,” and then provisioning that same user account that was previously activated using the “second affordance.”
The above argument is not found to be persuasive. Appellant claim interpretation differs from the examiner claim interpretation of the argued limitation. The claim recites “…in response to receiving the communication indicating that the user account is available for use, displaying on the display a second affordance for initiating a process”... This limitation does not recite “second affordance” initiates a process. The initiating is intended use and may never occur. In addition, the claim recites “displaying a second affordance”. The claim do not indicate the second affordance initiating a process.
Appellant further argues “…using the same user account that was activated by the first affordance.” Appellant injects this claim interpretation into the claims. “using the same user account” in not recited in the claims. Appellant infers that it is the same user account being used. Further, Appellant injects that it is the account that was activated by the “first affordance”. This interpretation is read into the claim .
Appellant argues as follows: (Argument page 18)
However, Dessert fails to teach or suggest a “second affordance” for provisioning the same user account that was activated by the “first affordance.” In the second Final Office Action®”, the Examiner argues that the “Launch Wallet” button 710 as taught in paragraph [0079] and FIG. 7 of Dessert is the first affordance “for activating the user account.” As seen in FIG. 7, if any account is activated after selection of the “Launch Wallet” button 710, it is the account that corresponds to personalized token 702.
The above argument is not found to be persuasive. The claim recites “a second affordance for initiating a process”. Dessert discloses “[0099] The screen 900 may further comprise an exchange button 904. When the exchange button 904 is selected by a user, it may initiate a process for allowing a user to exchange an existing stored value account 142 for a stored value account 142 desired by the user”. 
The initiating process is performed on the same user account by the affordance. Therefore, Dessert disclosed the contested limitation of the claim.
Appellant argues as follows:  (Argument page 19) 
However, the stored value account activated after the “Launch Wallet” button 710 in FIG. 7 of Dessert is selected (.e., the account that corresponds to personalized token 702) is not the same stored value account that is that is received after the “Exchange” button 904 in FIG. 9 is selected (.e., the account that corresponds to status indicator 702B). If the user selects the “Exchange” button 904, a new stored value account will replace the stored value account that the user currently owns".  Because the stored value accounts are exchanged, the newly acquired stored value account cannot be the same stored value account that was activated after the “Launch Wallet” button 710 in  FIG. 7 was selected. In other words, the previously activated stored value account 702A that is exchanged away will effectively be unlinked from the electronic device and a new stored value account 702B will be added to the electronic device. Thus, the user account (i.e., stored value account) that is activated after the first affordance (i.e., “Launch Wallet” button) is pressed is not the same user account (i.e., stored value account) that is provisioned to the electronic device by the second affordance (i.e., “Exchange” button), as required by the claim. As a result, Dessert fails to teach or suggest displaying “a second affordance for initiating a process for provisioning the electronic device with a secure credential associated with using the user account [that was activated in response to detecting the user activation of the first affordance],” as claimed. 
The above argument is not found to be persuasive. The claim recites “…a second affordance for initiating a process for provisioning the electronic device with the secure credential associated with the user account…”. The Dessert reference discloses “The screen 900 may further comprise an exchange button 904. When the exchange button 904 is selected by a user, it may initiate a process for allowing a user to exchange an existing stored value account 142 for a stored value account 142 desired by the user. Once the exchange button 904 is selected, then the "select a gift card(s) I HAVE" screen 1000 of FIG. 10 is displayed to the user.”[0099].
Dessert discloses an exchange button which is an affordance per the specification, initiates a process for a user using an existing stored value account. The claims do not recite “using the same user account that was activated by the first affordance”. With broadest reasonable interpretation, Examiner concludes that Dessert discloses the claims as recited in the application. 
Appellant argues that “the stored value account activated after the Launch Wallet button 710 in Fig 7 of Dessert is selected is not the same stored value account that is received after the Exchange button 904 in Fig 9 is selected. Dessert discloses “when the exchange button 904 is selected by a user, it may initiate a process for allowing a user to exchange an existing stored value account”. The existing stored value account accessed and displayed on the screen 900 is exchanged when the exchange button 904 is selected on the screen by the user to initiate a process for allowing a user to exchange an existing stored value account. This initiation is performed using the user account to facilitate the exchange. Examiner concludes that Dessert discloses the limitation of a “second affordance” for provisioning “using the user account” that was activated by the “first affordance”.
Appellant argues as follows: (Argument page 20)
The combination of Dessert and Vaish fail to teach or suggest “receiving a communication indicating that the user account is available for use” and “displaying, on the display, a second affordance [in response to receiving the communication indicating that the user account is available for use]”
Claim 1 specifically recites, inter alia, “receiving a communication indicating that the user account is available for use; and in response to receiving the communication indicating that the user account is available for use, displaying, on the display, a second affordance for initiating a process for provisioning the electronic device with a secure credential associated with using the user  account.” For the reasons discussed below, the cited art fails to teach a communication indicating that the user account is available for use, much less displaying a second affordance in response. 
 In the second Final Office Action”, the Examiner argues that receiving an approval message (if sufficient funds are available at the funding source 118) or a denial message as described in paragraph [0160] and FIG. 17 of Dessert teaches “receiving a communication indicating that the user account is available for use.” 
As an initial matter, contrary to the Examiner’s assertion, receiving an approval or a denial message based on whether sufficient funds are available is not equivalent to receiving a communication indicating that the user account 1s available for use (e.g., that the user account 1s activated}. As an example, paragraph [0295] of the specification of the present application describes that the communication indicating that the user account is available for use could be text indicating that the transfer account is now available for use in performing transfers. However, receiving the approval or a denial message as taught by Dessert is unrelated to whether the account is available for use because the message taught by Dessert is based on the presence of sufficient funds rather than the availability of the user account.
Furthermore, even if one skilled in the art could somehow interpret receiving an approval or denial message based on available funds as “receiving a communication indicating that the user account is available for use,” a position Appellant does not concede, Dessert still fails to teach displaying “a second affordance for initiating a process for provisioning the electronic device with a secure credential associated with using the user account” in response to receipt of Dessert’s approval or denial message. Dessert is completely silent in regards to what causes the display of the “Exchange” button 904, which the Examiner argues is the second affordance. The Examiner’s assertion that the “Exchange” button 904 is displayed in response to receiving an approval or denial message is pure speculation on the Examiner's part without support in the cited reference. The extent of the Examiner’s argument in the second Final Office Action in relation to a communication indicating that the user account is available for use and the second affordance provided in response to said communication have been reduced to simply citing paragraphs in Dessert. For reference, the argument provided by the Examiner is replicated below in its entirety:
The above argument is not found to be persuasive. Appellant argues that Dessert does not disclose “ receiving a communication indicating that the user account is available for use”.
Dessert discloses [0102] Screen 1200 of FIG. 12 is similar to screen 1000 of FIG. 10. However, the listing 1204 of stored value account(s) 142 comprises stored value account(s) 142 that may be desired by the user of the client device 102 and not the ones already owned by the user. The screen 1200 may further comprise a selectable menu 1202 that has buttons 1208, 1210, and 1212 that may reflect different categories of stored value accounts 142 available for selection by the user. In the example FIG. 12, the first button 1208 represents a shopping category, while the second button 1210 reflects a dining category. The third button 1212 reflects an entertainment category. One of ordinary skill in the art recognizes that other categories beyond those described are within the scope of the invention.
[0103] The screen 1200 may further comprise a results page navigation tool 1206. The user may select the navigation tool 1206 to display additional results or pages of data that may be available for a particular category associated with the selectable menu 1202. For the stored value accounts 142 presented in the listing 1204 of FIG. 12, these accounts 142 correspond to the shop category button 1208. If the eat or dining category button 1210 is selected by a user, then screen 1300 of FIG. 13 would be presented by the client device 102.
Dessert discloses communication via the screen 1200 of Fig 12 with menus for selecting stored value accounts available for selection. Examiner interprets “available for selection” as equivalent to available for use as recited in the claim.
Appellant argues that Dessert does not disclose “receiving a communication indicating that the user account is available for use”. Dessert discloses [0168] At block 1930, the client device management server 106 may send the selected stored value account(s) 142 for display on the client device 102B, such as illustrated in FIG. 11. At block 1935, the client device management server 106 may send the stored value account(s) 142 associated with particular merchants 120 for display that are available for exchange. The client device management server 106 may generate and send a user interface like screen 1200 of FIG. 12 as described above. At block 1940, the client device management server 106 may receive a selection of desired stored value account(s) 142 from the recipient client device 102B. 
Dessert discloses that the stored value accounts are displayed and are available for exchange. The display provides communication to the user indicating that the user account is available for use.
Dessert further discloses buttons and icons displayed on the screen used for activating various function or different application. See paragraph  [0079] The sender client device 102A may generate a personalized token 702 and a personalized message 704 that is sent to the recipient client device 102B. In order to activate or use the stored value account 142 associated with the virtual stored value token 702, the recipient client device 102B may initiate the mobile wallet 114 by activating or touching the launch wallet button 710. The detailed message screen 700, like the message screen 600, may include additional icons at the bottom of the screen to activate various functions and/or different applications such as a back button, a forward button, an increase/decrease magnification icon, and a help button.
Appellant argues as follows: (Argument page 24)
The Examiner’s obviousness rejection and the alleged motivation for it is conclusory and without any factual underpinnings—the Examiner’s reasoning amounts to merely a statement that the combination could be done, not an explanation of why it would be obvious for a person of ordinary skill to do so. In addition to not articulating a valid motivation to combine the references, the Examiner has failed to clearly articulate how the secure credentials taught by Vaish would be integrated with system described by Dessert. Thus, one of ordinary skill in the art would not be motivated to combine Dessert with Vaish to produce a product capable of meeting the claimed limitations.
The above argument is not found to be persuasive. The rationale to support the conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. 
Appellant argues the dependent claims. (Argument pages 24-31)
The above argument is not found to be persuasive. Appellant arguments as they pertain to the dependent claims are moot. The independent claims 1,17,18 are rejected and as such the dependent claims are also rejected.
Appellant argues as follows: (Argument page 27)
E. The Claims of Group C are Patentable Over the Cited Art
The rejection of dependent claims 7, 24, and 39 (Group C), which depend from independent claims 1, 17, and 18 (Group A claims), should be reversed for the reasons discussed in Section V.C above in connection with Group A claims. The arguments for patentability of the Group A claims apply equally to the Group C claims, and are incorporated here by reference. Moreover, the rejection of Group C claims cannot be sustained because the cited references fail to disclose the features recited in these claims. Dependent claim 7 is representative of Group C and, accordingly, is discussed with respect to the prior art below.
The cited reference fails to teach or suggest that “prior to displaying the user interface including the first affordance for activating the user account, displaying, on the display, a request for identification verification” and “detecting, via a camera sensor of the electronic device, a physical object that serves as identification of the user.” 
Dependent claim 7 recites, inter alia,
 prior to displaying the user interface including the first affordance for activating the user account, displaying, on the display, a request for identification verification;
detecting, via a camera sensor of the electronic device, a physical object that serves as identification of the user, and transmitting information, retrieved from the detected identification to an identity verification service and/or a service for generating the user account. 
In the second Final Office Action, the Examiner argues that “prior to displaying the user interface including the first affordance for activating the user account, displaying, on the display, a request for identification verification” is taught by paragraph [0090] of Dessert.
[0090] The current value of the stored value account 142 may be retrieved by the client device 102 immediately prior to the display of the account information and the barcode 804A to insure it is accurate as possible at the time of sale. The amount of time for the client device 102 to retrieve the current value of the stored value account 142 may be approximately under five seconds, depending on network availability and other factors. If a delay is experienced, such as on the order of greater than ten seconds, then the last cached balance along with an “as of date stamp may be displayed by the client device 102.
Paragraph [0090] is completely silent in regards to displaying a request for identification verification. Instead, paragraph [0090] is related to retrieving the current value of the stored value account by the client device. Retrieving the current value of a stored value account is unrelated to the claimed concept of requesting identification verification. Furthermore, even if one of ordinary skill in the art could interpret retrieving the current value of a stored value account as “displaying a request for identification verification,” a position the Appellant does not concede, Dessert is completely silent in regards to retrieving the current value of the stored value account prior to displaying the user interface including the first affordance, as required by the claim.
In the second Final Office Action’’, the Examiner further argues that “detecting, via a camera sensor of the electronic device, a physical object that serves as identification of the user” is taught by paragraph [0104] of Dessert. 
[0104) Screen 1300 of FIG. 13 is similar to screen 1200 of FIG. 12 except that the stored value accounts 142 presented in the listing 1204 comprise virtual tokens 702 associated with food merchants. [f the user selected the back button 1004 of FIG. 13, then this command would cause the client device 102 to display the screen 1200 of FIG. 12. If the user selects one of the virtual tokens 702 of FRG. 12, such as Food Merchant #2 as illustrated with the circle 1007 made with dashed lines, then a response to this action the client device 102 would present screen 1400 of FIG. 14.
 Paragraph [0104] is completely silent in regards to “a camera sensor” and a “a physical object that serves as identification of the user.” Rather, paragraph [0104] is related to presenting the list of virtual tokens that are associated with food merchants. Dessert is silent in regard to “a 
camera sensor” and “a physical object that serves as identification of the user” being related to the listing of virtual tokens that are associated with food merchants. Therefore, without these required elements, Dessert cannot “detect, via a camera sensor of the electronic device, a physical object that serves as identification of the user,” as required by the claims.
Accordingly, the Examiner has erred in relying on Dessert and Vaish to disclose the elements of dependent claims 7, 24, and 39. The rejection of Group C claims cannot be sustained and should be reversed.
The above argument is not found to be persuasive. Whereas, paragraph (0090) did not explicitly disclose the “displaying a request for identification verification”, Dessert disclosed [0095] If the recipient client device 102B is a desktop or laptop computer or if the recipient client device 102B is being used for an e-commerce transaction, then the sixteen digit PAN 165 may be presented on the display device, such as a computer screen, in such a way so as to allow copying and pasting of the sixteen digit PAN 165 into an e-commerce website. The recipient client device 102B may be provided with text based instructions on how to enter the sixteen digit PAN 165 into an e-commerce website. Exemplary text based instructions may include where to find the expiration date associated with the sixteen digit PAN 165 and what to enter if a card verification value ("CVV") or card identification ("CID") number is requested by a merchant 120.
Further, Dessert discloses [0149] “This redemption request may comprise the sixteen digit PAN 165, the expiration date for the stored value account 142, and a verification number.”
[0172], Next, at block 1970, the client device management server 106 may send a confirmation of exchange for display on the recipient client device 102B such as with a user interface like screen 1500 of FIG. 15.
Dessert disclosed the display of primary account numbers PAN(s)  to confirm exchanges.
Dessert discloses [0119] The image capture personalization may be defined by the current camera settings of the sender client device 102A. A standard surcharge may be imposed on the sender client device 102A for any image associated with the stored value account 142 and its corresponding virtual token 702. Similar to the audio recording, the sender client device 102A may be provided with the ability to preview, retake, or review the captured image at any point prior to confirming the purchase of the stored value account 142.
Dessert discloses [0148] At block 1675, the client device management server 106 may transmit the stored value account information to the recipient client device 102B over the communications network 105. If the recipient client device 102B is a mobile telephone, then the client device management server 106 may transmit the data associated with screen 800 of FIG. 8. If the recipient client device 102B is a laptop or desktop computer, then the client device management server 106 may transmit instructions for entering the stored value account 142 into an e-commerce site, such as what card type to select on the e-commerce site as well as what to enter for any verification codes usually associated with a physical card or physical token.
Dessert discloses the limitations of claim 7, as cited in the above paragraphs.
Appellant argues as follows: (Argument page 30)
1. The cited reference falls to teach or suggest that “prior to displaying the user interface including the first affordance for activating the user account, displaying a user interface for entering user information, wherein at least a portion of the user information has been filled into the user interface based on previously stored information about a user of the device.”
Dependent claim 6 recites, inter alia, “prior to displaying the user interface including the first affordance for activating the user account, displaying a user interface for entering user information, wherein at least a portion of the user information has been filled into the user interface based on previously stored information about a user of the device.” Dependent claims 10, 23, 27, 38 and 42 recite similar features.
In the second Final Office Action, the Examiner argues that paragraph [0043] of Bridgewater teaches the above limitations.
[0043] An account can have a first ON status. The first ON status can configure an account to be activated, thereby receiving user authorization for all transactions. An account can have a second ON status. The second ON status can configure an account to allow for only transactions that transfer funds out of the account. The second ON status can be a special purpose disburse only mode used to deplete finds from an account and not accept additional finds except per the account holder agreement. An
account can have a third ON status. The third ON status can configure an account to be ON (e.2.,activated) until a condition X is met. For example, the third ON status can configure an account to be activated for or until X uses. After the condition is met, the account can proceed to another status, such as a deposit only (e.g., second OFF) status.
Contrary to the Examiner’s assertions, Bridgewater fails to disclose “a user interface for entering user information, wherein at least a portion of the user information has been filled into the user interface based on previously stored information about a user of the device.” Rather, Bridgewater teaches an account that can have one or more ON statuses in order to configure an account to be activated, configure an account to allow for only transactions that transfer funds out of the account, or configure an account to be activated until a condition X is met. The teaching of Bridgewater is completely unrelated to and completely silent in regards to “prior to displaying the user interface including the first affordance for activating the user account, displaying a user interface for entering user information, wherein at least a portion of the user information has been filled into the user interface based on previously stored information about a user of the device.” Thus, the above claim limitation remains unmet.
The above argument is not found to be persuasive. The claim limitation recites displaying the user interface including the first affordance for activating the user account, displaying a user interface for entering user information wherein a portion of the user information has been filled into the user interface based on previously stored information about the user of the device.
Bridgeman discloses [0089] FIG. 6 and FIG. 7 are diagrams illustrating an example user interface accessible as a website. At window Wd1, a login screen is shown for a user (e.g., account holder to login to an account). At window Wd2, a security screen is shown requesting additional information from the user to login. At window Wd3, account information is shown, such as account summary (e.g., monetary balance) and recent account activity (e.g., recent purchases). At window Wd4, an additional account summary page is shown. At window Wd5, an account services page is shown. At window Wd6, an authorization controls page is shown. 
At window Wd7, an additional authorization page is shown illustrating an input box for providing a reason associated with a user control. At window Wd8, an additional authorization page is shown illustrating a delivery method.
Bridgeman discloses user interface accessible as a website. At window Wd3, account information is shown, such as account summary , e.g. monetary balance and recent account activity, e.g. recent purchases.
Examiner concludes that Bridgeman disclosed the limitations of claim 6, 23 and 38.
					Conclusion
For the above reasons, it is believed that the rejections should be maintained.

Respectfully submitted,
/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        
Conferees:
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698                                                                                                                                                                                                        /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.